ON MOTION NOB KEHEABING.
Ellison, J.
We are asked to grant a rehearing in this case on the ground that, the opinion is not in harmony with Aull Savings Bank v. Aull, 80 Mo. 199. In that case the familiar principle of law that the con-, sideration clause in a deed can be explained or contradicted is asserted and the evidence in that was said not to contradict the terms of the deed. The action was by the grantee for the rent of a room occupied by the grantor at the time and for a long period after conveying the property to the grantee. The court expressly *311conceded that “a reservation of real estate can only be made by deed.” And then proceeded to say that; “The question is not what the parties could do, but what-Md they do.” The court then adds that if the plaintiff in that case without a reservation formally made in the deed granted to defendant certain privileges (that of occupying the room) it is quite too late after years have gone by, to raise the point now that the reservation of those privileges should have been made in the deed with all the formality incident to a technical reservation. That the court never intended to say that you may restrict the operation of the deed as a conveyance of the absolute title by parol testimony, under the guise of inquiring into the consideration, is quite evident from the expressions of that court both before and since the Aull case. “Where the operation of the deed, in respect to the interest or estate purporting to be conveyed, is sought to be affected, such testimony is inadmissible.” Henderson v. Henderson, 13 Mo. 151. Judge Sherwood, speaking of parol proof of consideration in McConnell v. Brayner, 63 Mo. 464, says that: “It is not permitted by parol to so vary or control the operative words of the deed as to defeat it as a conveyance.” And so he gives expression, in effect, to the same thing in Lambert v. Estes, 99 Mo. 808. And so Black, J., speaking for the court in Bobb v. Bobb, 89 Mo. 419, says that inquiry against the recitation of the consideration clause cannot be had for the purpose of defeating the operative words of the deed, citing Henderson v. Henderson, supra.
That proof in the case at bar that the grantors were to remain in possession, occupancy and enjoyment of the fruits of the property they had absolutely conveyed by deed to the grantee was proof of a reservation, there cannot be the slightest doubt; The *312operative effect of the deed was, of course, to place the grantees in the possession and profits of the land; the evidence admitted was a restriction of this effect of the deed. And having this effect it should not have been admitted. The rule permitting evidence to vary the consideration of a deed is limited to such evidence as is consistent with the operative effect and purpose of the deed. “Its legal import cannot be varied.” Kimball v. Walker, 30 Ill. 511; Godfrey v. Beardsley, 2 McLean, C. C. 414; Grount v. Townsend, 2 Denio, 339; Morese v. Chattuck, 4 N. H. 230; Rhine v. Ellen, 36 Cal. 369; Farrington v. Barr, 36 N. H. 86; Goodspeed v. Fuller, 46 Me. 147.
The grantor “is forever estopped to deny his deed for the uses and purposes therein mentioned. ” So far as the deed is intended by its terms to pass a right, it cannot be contradicted. McCrea v. Purmont, 16 Wend. 460, and authorities cited. All of the foregoing cases agree that the consideration cannot be so questioned by parol as to have the effect to create a resulting trust in the grantor. And this is, in effect, what is sought to be accomplished in this case. The motion will be overruled.